Case: 22-40180     Document: 00516485618         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 27, 2022
                                  No. 22-40180
                                                                         Lyle W. Cayce
                                                                              Clerk
   Thomas H. Clay,

                                                           Plaintiff—Appellant,

                                       versus

   Janis Hanson, NP; Dr. Georgia Nehotebah, FNP/CMC; Dr.
   Rivers; Bryan Edlier, TDCK-Executive Director; Bryan
   Collier,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:20-CV-19


   Before Elrod, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Thomas H. Clay, Texas prisoner # 1124123, is a sanctioned litigant
   who previously has accumulated three strikes under 28 U.S.C. § 1915(g). He
   filed a 42 U.S.C. § 1983 action, which remains pending in the district court.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40180      Document: 00516485618           Page: 2    Date Filed: 09/27/2022




                                     No. 22-40180


   Clay moves this court for leave to proceed in forma pauperis (IFP) to appeal
   the district court’s interlocutory order denying a default judgment.
          Clay challenges the determination that he was not entitled to a default
   judgment. He contends, inter alia, that the defendants did not timely respond
   to his suit and that the district court denied his motions for a default judgment
   without considering all of the relevant filings. Clay further asserts that he is
   under imminent danger of physical injury or death. Any argument as to the
   denial of his motion under Federal Rule of Civil Procedure 59(e) is not before
   this court because he did not appeal its disposition. See Fed. R. App. P.
   4(a)(4)(B)(ii); Fiess v. State Farm Lloyds, 392 F.3d 802, 806 & nn.11-12 (5th
   Cir. 2004).
          This court must examine the basis of its appellate jurisdiction, on its
   own motion if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
   Courts of appeal have jurisdiction over appeals from final decisions under 28
   U.S.C. § 1291, particular interlocutory decisions under 28 U.S.C. § 1292, and
   partial judgments certified as final under Federal Rule of Civil Procedure
   54(b). United States v. Powell, 468 F.3d 862, 863 (5th Cir. 2006). Also, courts
   of appeal have jurisdiction over certain decisions under the collateral order
   doctrine. Martin v. Halliburton, 618 F.3d 476, 481-82 (5th Cir. 2010).
          This appeal does not fall within any of the aforementioned categories.
   The denial of a motion for a default judgment is not an appealable order. See
   Adult Film Ass’n of America, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir. 1985).
          Accordingly, the instant appeal is DISMISSED FOR LACK OF
   JURISDICTION. The motion to proceed IFP is DENIED.




                                          2